Appeal from an order of the Family Court, Cattaraugus County (Michael L. Nenno, J.), entered January 9, 2015 in a proceeding pursuant to Family Court Act article 10. The order, among other things, granted custody of the subject child to the child’s maternal aunt and uncle.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Same memorandum as in Matter of Tristyn R. [Jacqueline Z.] ([Appeal No. 2] 144 AD3d 1611 [2016]).
Present—Smith, J.P., Centra, Peradotto, Lindley and Curran, JJ.